

EXHIBIT 10.1


 
 AGREEMENT OF LEASE
 
BETWEEN
 
IMD ELEVEN HUNDRED EAST HECTOR STREET LP
 
AND
 
SPRING MILL CONSHOHOCKEN LP
 
COLLECTIVELY, AS LANDLORD
 
AND
 
BRIDGELINE DIGITAL, INC.


 AS TENANT
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT OF LEASE
 
THIS AGREEMENT OF LEASE made this ____ day of May 2010 by and between IMD ELEVEN
HUNDRED EAST HECTOR STREET LP, a Delaware limited partnership and SPRING MILL
CONSHOHOCKEN LP, a Delaware limited partnership (hereinafter called "Landlord"),
and BRIDGELINE DIGITAL, INC., , a Delaware corporation, hereinafter called
"Tenant").
 
1. FUNDAMENTAL LEASE PROVISIONS.
 
(a) "Building":  shall mean suite 415 (consisting of an agreed 4,619 RSF) in the
building located at 1100 East Hector Street, Conshohocken, Pennsylvania 19428,
and commonly known as "Spring Mill Corporate Center."
 
(b) "Building RSF":  shall mean the rentable square footage of the Building,
which is deemed to be 420,000 rentable square feet, as the same may be adjusted
from time to time.
 
(c) "Property":  shall mean the Building and the parcel(s) of land on which the
Building is located, together with all improvements thereon.
 
(d) "Demised Premises":  shall mean the area identified on the plan attached
hereto as Exhibit "A".
 
(e) "Tenant's RSF":  shall mean the rentable square footage of the Demised
Premises, which is mutually agreed by Landlord and Tenant as set forth in
section 1(a) above.
 
(f) "Annual Base Rent":  all figures are to be 'Plus Electric'.  Tenant shall
pay rent for the first Twelve months at the rate of $22.50 PSF or $8,660 per
month .
 
(i) Rent shall increase in each of the following Twelve month periods
 
(ii) The annual increase shall be at the rate of $.50 per rentable square feet
as set forth in para. 1(a).
 
(g) "Tenant's Fraction":  .01%, which is the Tenant's RSF divided by the
Building RSF, as the same may be adjusted from time to time.
 
(h) "Base Year":  2010.
 
(i) "Term":  Four (4) Years commencing on the Commencement Date and ending on
the date (the "Expiration Date") which is the day immediately preceding the date
that is Four (4) Years after the Commencement Date, namely, July 1, 2010 – June
30, 2014.
 
(j) Right to Renew:  N/A
 
(k) "Commencement Date":    July 1, 2010.
 
(l) "Notice Addresses": Landlord:
 
 

--------------------------------------------------------------------------------

 
 
IMD ELEVEN HUNDRED EAST HECTOR STREET LLC
 
C/O KND MANAGEMENT CO., INC.
 
           101 Richardson Street
           Brooklyn, NY 11211


Tenant:
At the address designated as the demised premises, with a copy to:
 
Bridgeline Digital, Inc., Attn: Thomas Massie,  10 Sixth Road, Woburn MA, 01801
 
(m) "Rent Payment Address"/"Property Manager":
 
IMD ELEVEN HUNDRED EAST HECTOR STREET LP
 
c/o POB 570
 
Church Street Station
 
New York, NY 10008
 
(n) "Security Deposit": $16,010, to be transferred from the security deposit now
held by Landlord on behalf of TMX Interactive.
 
AGREED TO FOR CONSIDERATION PAID AND RECEIVED BY TMX INTERACTIVE
 
BY:______________________________
 
(o) "Permitted Use":  General Office Use
 
(p) "Broker":  N/A.
 
2. DEMISED PREMISES & COMMON AREAS.  Landlord, for the duration Term, unless
otherwise terminated as provided herein and subject to the provisions and
conditions hereof, leases to Tenant and Tenant accepts from Landlord, the
Demised Premises.  Tenant shall not use or occupy, or permit or suffer to be
used or occupied, the Demised Premises or any part thereof, other than for the
Permitted Use.  Tenant shall further have the non-exclusive right, in common
with the other tenants and occupants of the Building and with others who have
been granted such rights by Landlord, to use the "Common Areas" of the
Building.  As used herein, "Common Areas" shall mean any areas or facilities
designated by Landlord from time to time for the general use of all tenants in
the Building, including without limitation any non-reserved parking areas,
driveways, sidewalks, hallways, restrooms, and other similar public areas and
access ways of the Building to the extent designated as "Common Areas" by
Landlord.
 
3. TENANT IMPROVEMENTS.
 
(a) Landlord shall paint all of the walls and install new carpet throughout the
suite.  Three (3) offices will be built out per a plan
 
 

--------------------------------------------------------------------------------

 
 
4. INTENTIONALLY OMITTED
 
5. RENT.
 
(a) During the Term, Tenant shall pay to Landlord the Annual Base Rent in the
amounts set forth in Section 1 (Fundamental Lease Provisions) above.  Such
Annual Base Rent shall be payable in equal monthly installments in advance on
the first day of each calendar month.
 
(b) The term "Rent" as used in this Lease shall mean the Annual Base Rent,
Tenant's Share of Taxes (as hereinafter defined), utilities and all other
additional rent or other sums payable by Tenant to Landlord under this
Lease.  All Rent other than the Annual Base Rent is referred to herein as
"Additional Rent".
 
(c) The first installment of Rent shall be payable on the Commencement Date,
provided Tenant has been given lawful use and occupancy of the Demised Premises
by such date.  If the Term begins on a day other than the first day of a
calendar month, Rent from such day until the first day of the following calendar
month shall be prorated on a per diem basis for each day of such partial month.
 
(d) All Rent and other sums due to Landlord hereunder shall be payable to
Landlord c/o Landlord's Property Manager at the Rent Payment Address specified
in Section 1 (Fundamental Lease Provisions), or to such other party or at such
other address as Landlord may designate, from time to time, by written notice to
Tenant, without demand and without deduction, set-off or counterclaim (except to
the extent demand or notice shall be expressly provided for herein).  Tenant's
covenant to pay Rent is independent of every other covenant under this Lease.
 
(e) If Landlord, at any time or times, shall accept said Rent due to it
hereunder after the same shall become due and payable, such acceptance shall not
excuse delay upon subsequent occasions, or constitute or be construed as, a
waiver of any of Landlord's rights hereunder.
 
6. INTENTIONALLY OMITTED.
 
7. PAYMENT OF TAXES
 
(a) For and with respect to each year of the Term, Tenant shall pay to Landlord,
as Additional Rent, an amount ("Tenant's Share" or "Tenant's Share of Taxes")
equal to the product obtained by multiplying Tenant's Fraction by the amount by
which Taxes (as hereinafter defined) for such calendar year exceed the Taxes
paid for the Base Year (appropriately prorated for any partial calendar year
included within the beginning and end of the Term).
 
(b) "Taxes" shall mean all real estate taxes and assessments, general and
special, ordinary or extraordinary, foreseen or unforeseen, imposed upon the
Property or with respect to the ownership thereof, provided that assessments and
betterments shall be amortized and credited year by year over the longest period
permitted by law .  If, due to a future change in
 
 

--------------------------------------------------------------------------------

 
the method of taxation, any franchise, income, profit or other tax, however
designated, shall be levied or imposed in substitution in whole or in part for
(or in lieu of) any tax which would otherwise be included within the term
"Taxes" as defined herein, then the same shall be included in the term "Taxes."
If a special improvement shall hereafter be made for the sole benefit of Tenant
which results in an increase in the taxable value of the Building (as opposed to
general tenant improvements consistent with normal office use), then any
increase in Taxes attributable to such special improvement shall be the
responsibility of Tenant.  Landlord shall, promptly after receipt of the tax
statements, notices of assessments, or other tax-related information, provide
Tenant with a copy of the same.
 
(c) The term "Taxes" shall not include:  (1) net income taxes; (2) capital
taxes; (3) transfer taxes; (4) franchise taxes; (5) gift taxes; or (6) estate
taxes.
 
(d) Tenant shall, upon written request to Landlord, have the right, within sixty
(60) days after the end of Landlord's fiscal year, to inspect documents and
records materially  related to Taxes charged to Tenant.  Landlord shall promptly
provide Tenant with such documents after receipt of Tenant's timely request.
 
(e) Landlord shall also furnish to Tenant as soon as reasonably practicable
after the beginning of each calendar year of the Term following the first
calendar year:  (i) a statement (the "Expense Statement") setting forth Taxes
for the previous calendar year, including Tenant's Share thereof; and (ii) a
statement of Landlord's good faith estimate of Taxes, and the amount of the
Estimated Share for the then current calendar year.  If Landlord from time to
time determines that Landlord's good faith estimate is incorrect, Landlord shall
have the right to provide Tenant with a revised statement of Landlord's good
faith estimate of Taxes for the then current year, in which event Tenant's
Estimated Share shall be adjusted accordingly.
 
(f) In the event the Expense Statement reflects that Tenant owes additional
amounts for Taxes for the previous calendar year, Tenant shall, within fifteen
(15) days after Tenant receives the Expense Statement, pay to Landlord the
difference between the adjusted Tenant's Share of Taxes for such previous year
and the actual payments made by Tenant.  If the actual payments exceed Tenant's
Share of Taxes for such previous year, Tenant shall receive a credit against the
Taxes due for the next calendar year or,  if the Lease shall have expired, a
refund of such overpayment.
 
(g) Unless Tenant, within ninety (90) days after any Expense Statement is
furnished, has given notice to Landlord that Tenant disputes the amount due in
accordance with the foregoing provisions, which notice shall specify in detail
the basis for such dispute, each Expense Statement furnished to Tenant by
Landlord under this Section shall be conclusively binding upon Tenant as to the
Taxes and Tenant's Share thereof due for the period represented thereby;
provided, however, that additional amounts due may be required to be paid by any
supplemental statement furnished by Landlord.  Pending resolution of any
dispute, Tenant shall promptly pay Tenant's Share in accordance with the Expense
Statement furnished by Landlord.  Any payment due from Tenant to Landlord for
Tenant's Share of Taxes not yet determined as of the expiration of the Term
shall be made within twenty (20) days after submission to Tenant of the next
Expense Statement, which obligation shall survive the expiration or earlier
termination of this Lease.  In connection with Tenant's review of records as
provided in Section 7(c) above,
 
 

--------------------------------------------------------------------------------

 
Tenant covenants that (x) it will hold the results of any investigation into
Landlord's records in the strictest confidence (provided, however, that Tenant
may discuss the results of such investigation with its attorneys, accountants
and other consultants and use the information obtained in the investigation to
the extent required in any legal or other proceedings related thereto or as may
be required by applicable law); and (ii) it will cause any consultants retained
by it to adhere to a similar covenant of confidentiality for the benefit of
Landlord.
 
(h) Beginning with the next installment of Annual Base Rent due after delivery
of the statement of Tenant's Estimated Share (including the first such delivery
on or about the Commencement Date), Tenant shall pay to Landlord, as Tenant's
Share, one-twelfth (1/12) of the Estimated Share for the then current calendar
year multiplied by the number of full or partial calendar months elapsed during
the current calendar year up to and including the month payment is made (less
any amounts previously paid by Tenant for Tenant's Share for such period).  On
the first day of each succeeding month up to the time Tenant shall receive a new
statement of Tenant's Estimated Share, Tenant shall pay to Landlord, on account
of Tenant's Share, one-twelfth (1/12) of the then current Estimated Share.
 
8. UTILITIES FURNISHED TO DEMISED PREMISES.
 
(a) In addition to the Annual Base Rent and Tenant's Share of Taxes, Tenant
shall pay for all utilities (including, without limitation, electricity) that
are furnished to or consumed within the Demised Premises.  It is acknowledged
that gas is included in Annual Rent and not separately charged to Tenant.  If a
submeter or direct meter is installed for any particular utility and if such
submeter or direct meter is functioning properly, Tenant shall pay for its use
and consumption of such utility based on its metered usage.  If no meter or
submeter is installed, Tenant shall pay a pro-rata share of the Aggregate
Utility Charge (as hereinafter defined).  The "Aggregate Utility Charge" means
the total of all charges for the utility in question attributable to the Demised
Premises and other areas of the Building (other than Common Areas) for the
relevant billing period, and Tenant's pro-rata share shall be Tenant's Fraction
multiplied by the amount due and payable for such utility; provided that if less
than all of such areas have been occupied by tenants during the relevant billing
period, then the Aggregate Utility Charge shall be the amount Landlord
reasonably determines would normally be incurred for such utility service had
all of such areas been occupied by tenants during such billing period.  To the
extent required, Landlord shall also make any necessary adjustments to equitably
allocate the cost of utility services to the Common Areas, if such services are
not separately metered.
 
(b) Tenant shall pay all utility bills within ten (10) days after receipt by
Tenant, either from Landlord or the billing authority.  Landlord shall have the
right, to be exercised by prior written notice to Tenant and to the extent that
the same may be lawfully done, to direct Tenant to contract directly with the
utility provider supplying electricity and/or gas to the Building, in which
event Tenant shall pay all charges therefor directly to the utility
provider.  Landlord shall at all times have the exclusive right to select the
provider or providers of utility service to the Demised Premises and the
Property, and Landlord shall have the right of access to the Demised Premises
from time to time to install or remove utility facilities.
 
 

--------------------------------------------------------------------------------

 
 
9. SERVICES.
 
(a) Subject to payment by Tenant of Tenant’s Share of Taxes and utilities as
provided in Sections 7 and 8 above, Landlord shall keep and maintain in good
repair and working order, and make repairs to and perform maintenance upon, the
Building’s structural elements (including roof, walls and floor slab),
mechanical systems (including HVAC, electrical, plumbing and fire/life safety
systems), Common Areas, exterior windows and elevators and shall provide or
cause to be provided the following services throughout the Term:
 
(i) Provide water for drinking, lavatory and toilet purposes on the floor(s) on
which the Demised Premises are located;
 
(ii) Furnish heat, ventilation and air-conditioning ("HVAC Service") to the
Demised Premises customary for ordinary office purposes and at reasonable
temperatures, pressures and degrees of humidity and in reasonable volumes and
velocities; Tenant shall have a thermostat within its demised area.
 
(iii) Furnish electricity to the Demised Premises customary for ordinary office
purposes.  Tenant's use of electrical service shall not exceed, either in
voltage, rated capacity or overall load, that which Landlord reasonably
determines is standard for office use at the Building.
 
(iv) Provide janitorial services in accordance with Landlord's janitorial
specifications set forth on Exhibit "D" attached hereto.  Any and all additional
or specialized janitorial service desired by Tenant shall be contracted for by
Tenant directly with a vendor approved by Landlord (such approval not to be
unreasonably withheld), and the cost and payment thereof shall be the sole
responsibility of Tenant; and
 
(v) Provide access to the Building and the Demised Premises twenty-four hours
per day, seven days per week, subject to reasonable security measures as may be
implemented by Landlord.
 
(b) The building in which the demised premises is located shall maintain HVAC
operation Monday through Friday, 7 AM to 6 PM and Saturday 8 AM to 1 PM.  After
hours HVAC shall be billed on an hourly basis at a fee of $75.00 per hour, which
shall be increased annually based on the percentage by which the cost of
electricity to the Building has increased from the previous year, if
any.  Requests for after-hours service shall be made to the building manager
sufficiently in advance of the required time so that Landlord shall have a
reasonable time to arrange for the provision of such services.  Such after-hour
service shall be billed to Tenant at the rate set forth above commencing on the
10th after-hour of provided service.  Without limiting the foregoing, if
Tenant's usage of electricity or other utility service is substantially in
excess of that for standard office tenancies (as determined by Landlord) and if
such utility service to the Demised Premises is not separately metered to the
Demised Premises pursuant to Section 8 above, Landlord reserves the right to
adjust Tenant's pro-rata share of such charges, as referred to in Section 8(a)
above, in order to equitably reflect a surcharge for such excess use.
 
(c) Tenant shall directly reimburse Landlord for any supplemental services
requested by Tenant and supplied by Landlord, said reimbursement to be paid
within ten (10) business days after Tenant's receipt of Landlord's invoice
therefor.  Notwithstanding the foregoing, Landlord shall have no obligation to
provide any such supplemental services to Tenant.
 
 

--------------------------------------------------------------------------------

 
 
(d) It is hereby acknowledged that Landlord does not warrant that any of the
services referred to in this Section will be free from interruption from causes
beyond the reasonable control of Landlord.  No interruption of service beyond
the reasonable control of Landlord shall ever be deemed an eviction or
disturbance of Tenant's use and possession of the Demised Premises or any part
thereof or render Landlord liable to Tenant for damages, permit Tenant to abate
Rent or otherwise relieve Tenant from performance of Tenant's obligations under
this Lease.  Notwithstanding the foregoing, if any Essential Service (as
hereinafter defined) which Landlord is required to provide to the Demised
Premises pursuant to the terms of this Section is interrupted due to the
negligence of Landlord, its agents or employees (a "Service Interruption") and
such Service Interruption causes all or a material portion of the Demised
Premises to be untenantable (the "Affected Space") for a period of two (2) or
more consecutive business days after written notice thereof from Tenant to
Landlord (the "Interruption Notice"), then, provided that Tenant shall have
actually vacated the Affected Space, the Annual Base Rent shall abate in the
proportion that the rentable square footage of the Affected Space actually
vacated by Tenant bears to the rentable square footage of the Demised Premises,
which abatement shall commence on the third (3rd) business day following
Landlord's receipt of the Interruption Notice and expire on the earlier of
Tenant's re-occupancy of the Affected Space or the date that the Service
Interruption is remedied.  In no event shall Tenant be entitled to abatement or
any other remedy if the interruption of any Essential Service is not directly a
result of Landlord's negligence.  Tenant agrees that the rental abatement
described herein shall be Tenant's sole remedy in the event of a Service
Interruption and Tenant hereby waives any other rights against Landlord, at law
or in equity, in connection therewith, including, without limitation, any right
to terminate this Lease, to claim an actual or constructive eviction, or to
bring an action for money damages.  For purposes of this Section, an "Essential
Service" shall mean the service provided by the HVAC systems, plumbing and waste
disposal systems and electrical systems (to the extent supplied by
Landlord).  Nothing contained herein shall limit Tenant's right to abatement in
the case of a fire or other casualty or condemnation as provided in the "Fire or
Casualty" or "Condemnation" Sections of this Lease.
 
10. CARE OF DEMISED PREMISES.  Tenant agrees, on behalf of itself, its employees
and agents that it shall:
 
(a) On or after the commencement date, comply at all times with any and all
federal, state and local statutes, regulations, ordinances, and other
requirements of any such authorities;
 
(b) Maintain, repair and replace the interior, non-structural portions of the
Demised Premises so as to keep same in safe, good order and repair, as and when
needed, and replace all glass broken by Tenant, its agents, employees or
invitees with glass of the same quality as that broken, except for glass broken
by fire and extended coverage-type risks, and commit no waste in the Demised
Premises (provided, in no event shall Tenant be required to make any capital
improvements to the Building or Demised Premises);
 
 

--------------------------------------------------------------------------------

 
 
(c) Not overload, damage or deface the Demised Premises or do any act which
Tenant knows or should know might make void or voidable any insurance on the
Demised Premises or the Building or which may result in an increased or extra
premium payable for insurance (and without prejudice to any right or remedy of
Landlord regarding this subparagraph, Landlord shall have the right to collect
from Tenant, upon demand, any such increase or extra premium);
 
(d) Not make any material alteration of or addition to the Demised Premises
without the prior written approval of Landlord, except for interior,
nonstructural alterations of a decorative nature that do not exceed more than
Two Dollars ($2.00) per rentable square foot of the Demised Premises in the
aggregate.  All alterations performed to the Demised Premises by Tenant, whether
or not requiring Landlord's consent, shall be performed:  (i) at Tenant's sole
cost and expense, (ii) by contractors and subcontractors approved in advance in
writing by Landlord, and (iii) in a good and workmanlike manner and in
accordance with all applicable laws and ordinances.  Upon completion of any
alterations requiring Landlord's consent hereunder, Tenant shall reimburse
Landlord's reasonable and necessary actual costs for review of all plans and
specifications and final inspection of the work.  All alterations to the Demised
Premises by Tenant shall be the property of Tenant until the expiration or
earlier termination of this Lease.  Upon the expiration or earlier termination
of this Lease, all such alterations shall remain at the Demised Premises and
become the property of Landlord without payment by Landlord
therefor.  Notwithstanding the foregoing, Landlord, at Landlord's option, shall
have the right to require that any or all of such alterations be removed upon
the expiration or earlier termination of the Lease by providing written notice
thereof to Tenant, in which event Tenant, at Tenant's sole cost and expense,
shall promptly remove such alterations and repair any resulting damage;
 
(e) Not install any equipment of any kind whatsoever which might necessitate any
changes, replacements or additions to any of the heating, ventilating,
air-conditioning, electric, sanitary, elevator or other systems serving the
Demised Premises or any other portion of the Building, or to any of the services
required of Landlord under this Lease, without the prior written approval of
Landlord, and in the event such consent is granted, such replacements, changes
or additions shall be paid for by Tenant at Tenant's sole cost and expense.  At
the expiration or earlier termination of this Lease, Tenant shall pay Landlord's
cost of restoring such systems to their condition prior to such replacements,
changes or additions;
 
(f) Not place signs on the Demised Premises except for (i) signs located
entirely within the Demised Premises and which are not visible from the exterior
of the Demised Premises, and (ii) signs on doors, provided that the lettering
and text are approved by Landlord;
 
(g) Not install or authorize the installation of any coin operated vending
machine, except for the dispensing of coffee and similar beverages to the
employees of Tenant for consumption upon the Demised Premises; and
 
(h) Observe the rules and regulations annexed hereto as Exhibit "C" as Landlord
may from time to time amend the same, for the general safety, comfort and
convenience of Landlord, occupants and tenants of the Building.
 
 

--------------------------------------------------------------------------------

 
 
11. MECHANICS' LIENS.  In connection with Tenant performing any alterations to
the Demised Premises for which a lien could be filed against the Demised
Premises or the Building, Tenant shall have its contractor execute and file in
the appropriate public office a Waiver of Mechanics' Lien as permitted under
Pennsylvania law, in form satisfactory to Landlord, and provide Landlord with a
copy thereof.  Tenant shall, within ten (10) days after notice from Landlord,
discharge or bond over any mechanics' lien for materials or labor claimed to
have been furnished to the Demised Premises on Tenant's behalf (except for work
contracted for by Landlord) and shall indemnify and hold harmless Landlord from
any and all claims, costs, damages, loss, liabilities and expenses (including,
without limitation, reasonable attorney's fees) incurred by Landlord in
connection therewith.
 
12. REPAIRS AND MAINTENANCE.  Landlord shall keep and maintain the Common Areas
of the Building clean and in good working order.  Landlord shall further make,
or cause to be made, all necessary repairs to the structure and exterior of the
Building, as well as to the mechanical, HVAC, electrical and plumbing systems
servicing Building, provided that Landlord shall have no obligation to make any
repairs until Landlord shall have received notice of the need for such
repair.  The cost of the foregoing maintenance and repairs shall be included in
Operating Expenses except to the extent expressly excluded therefrom pursuant to
Section 7.  Notwithstanding the foregoing, all repairs made necessary by
Tenant's specific use, occupancy or alteration of the Building, or by the
negligent acts of Tenant, its agents, employees or invitees (and, without
limiting the foregoing, any repairs or maintenance required to any specialized
or supplemental equipment installed by or for Tenant and not of a "building
standard" nature), shall be made at the sole cost and expense of Tenant.
 
13. SUBLETTING AND ASSIGNING.
 
(a) Tenant shall not assign this Lease or sublet all or any portion of the
Demised Premises, whether voluntarily or by operation of law, without first
obtaining Landlord's prior written consent, which consent shall not be
unreasonably withheld.  Tenant acknowledges that, without limiting the
foregoing, Landlord shall have the right to withhold its consent if, by way of
example and not limitation, the reputation or financial responsibility of a
proposed assignee or subtenant is unsatisfactory to Landlord, if such
subtenant's or assignee's business is not for the Permitted Use or is otherwise
not consistent with that of the other tenants of the Building or would
significantly increase the density of personnel use, if the proposed sublease or
assignment is to a tenant of the Building or to a prospect with whom Landlord is
then negotiating or has recently negotiated, if there is other space available
for lease by Landlord in the Building, if the proposed sublease is for a rate
less than the market rate established by Landlord for the Building, or if Tenant
is in default in the payment or performance of any of its obligations
hereunder.  In addition, Tenant shall not mortgage, pledge or hypothecate this
Lease.  Any assignment, sublease, mortgage, pledge or hypothecation in violation
of this Section shall be void at the option of Landlord and shall constitute a
default hereunder without the opportunity for notice or cure by Tenant.
 
(b) A transfer or sale by Tenant of a majority of the voting shares, partnership
interests or other controlling interests in Tenant shall be deemed an assignment
of this Lease and shall be subject to Landlord's prior written consent pursuant
to subparagraph (a) above, except in the event that the Tenant delivers to
Landlord evidence that the net worth of the proposed
 
 

--------------------------------------------------------------------------------

 
assignee is sufficient to satisfy the remaining rent obligations under this
Lease.  Notwithstanding the foregoing, so long as Tenant is not in default under
this Lease, upon ten (10) days prior written notice to Landlord, Tenant shall
have the right, without Landlord's consent, to sublet all or a portion of the
Demised Premises or to assign this Lease to any entity which is an Affiliate (as
hereinafter defined) of Tenant so long as the Affiliate has a net worth
(excluding intangibles) equal to or greater than the net worth (excluding
intangibles) of Tenant as of the date of this Lease or as of the date of the
transfer, whichever is greater.  As used herein, "Affiliate" shall mean any
entity (x) that directly owns more than fifty percent (50%) of the voting
shares, partnership interests or other controlling interests in Tenant, or (y)
in which Tenant owns such controlling interests, or (z) with which Tenant is in
common control by virtue of the ownership of such controlling interests by
another person or entity.
 
(c) Notwithstanding the foregoing, any such subletting or assignment (whether or
not requiring Landlord's consent) shall not in any way relieve or release Tenant
from liability for the payment and performance of all obligations under this
Lease (including, if applicable, obligations relating to any extension of the
Term), and Tenant shall remain primarily liable to Landlord for all such
obligations without release or limitation by reason of any action or inaction by
Landlord (including without limitation any failure to take any action in the
enforcement of this Lease against the assignee or subtenant, any release or
inaction with respect to any security or collateral, including without
limitation any failure to perfect any interest therein, any forbearance, any
failure to provide any notice to Tenant, or any modification or amendment to
this Lease).  Furthermore, no assignment will be valid unless and until the
assignee has executed and delivered to Landlord an assumption of liability
agreement in form satisfactory to Landlord, including an assumption by the
assignee of all of the obligations of Tenant and the assignee's ratification of
and agreement to be bound by all the provisions of this Lease; and no subletting
will be valid unless Tenant and the subtenant have executed and delivered to
Landlord a sublease agreement pursuant to which such subtenant agrees that the
sublease shall be subject to all of the terms and conditions of this Lease.
 
(d) In the case of a sublease, Tenant shall pay to Landlord, as Additional Rent
hereunder, fifty percent (50%) of the profits of all subrents or other sums or
economic consideration received by Tenant (after deducting Tenant's reasonable
costs of reletting), whether denominated as rentals or otherwise, in excess of
the monthly sums which Tenant is required to pay under this Lease.  In the case
of an assignment, Tenant shall pay to Landlord, as Additional Rent hereunder,
(i) fifty percent (50%) of the profits of all subrents or economic consideration
received by Tenant (after deducting Tenant's reasonable costs of assigning), if
Landlord will not release Tenant from liability under the Lease thereafter and
(ii) one hundred percent (100%) of all sums or economic consideration received
by Tenant for the assignment (after deducting Tenant's reasonable costs in
connection with the assignment), whether denominated as rentals or otherwise, if
Landlord release Tenant from further liability under the Lease.
 
(e) When Tenant requests Landlord's consent to an assignment or sublease, it
shall notify Landlord in writing of:
 
(i) the name and address of the proposed assignee or subtenant;
 
 

--------------------------------------------------------------------------------

 
 
(ii) the nature and character of the business of the proposed assignee or
subtenant;
 
(iii) such financial information as Landlord may reasonably request including
without limitation financial statements of the proposed assignee or subtenant;
 
(iv) the rental rate and material monetary terms, such as rent concessions,
work, or work allowance, at which Tenant intends to sublet any of the Demised
Premises or assign this Lease, the proposed commencement date of the sublease or
assignment and, in the case of a sublease, the portion of the Demised Premises
sought to be sublet and the length of the sublease;
 
(v) a copy of the proposed sublease or assignment documentation; and
 
(vi) any and all other information and documents reasonably requested by
Landlord in order to assist Landlord with its consideration of Tenant's request
hereunder.
 
(f) No subletting to, occupancy by or collection of rent from a subtenant or
assignee shall be deemed to be the approval by Landlord of the subtenant or
occupant as tenant under this Lease unless otherwise consented to by
Landlord.  The consent by Landlord to an assignment or subletting where such
Landlord consent is required shall not in any respect be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.
 
(g) Tenant shall pay to Landlord, promptly upon demand, all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys' fees and disbursements) incurred by Landlord in connection with any
assignment of this Lease or sublease of all or any part of the Demised Premises.
 
14. FIRE OR CASUALTY.  In the event that the whole or a substantial part of the
Building or the Demised Premises is damaged or destroyed by fire or other
casualty, then, within forty-five (45) days after the date upon which Landlord
learns, or receives notice from Tenant, of such fire or other casualty, Landlord
shall provide written notice to Tenant as to whether Landlord intends to repair
or rebuild the Building and the estimated time period for the completion of such
repairs.  In the event that Landlord's notice provides that the repairs to the
Demised Premises are estimated to require more than one hundred eighty (180)
days to complete or that Landlord elects not to repair such damage, then Tenant
shall have the right to terminate this Lease by providing written notice thereof
to Landlord within thirty days (30) after receipt of Landlord's notice.  In the
event that Landlord elects to repair or rebuild (and Tenant does not have the
right to, or has elected not to, terminate this Lease in accordance with the
foregoing sentence), Landlord shall thereupon cause the damage (excepting,
however, Tenant's furniture, fixtures, equipment and other personal property in,
and all alterations and improvements performed by Tenant to the Demised
Premises, which shall be Tenant's responsibility to restore) to be repaired with
reasonable speed, subject to delays which may arise by reason of adjustment of
loss under insurance policies and for delays beyond the reasonable control of
Landlord, it being further understood that in such case this Lease shall remain
in effect regardless of whether
 
 

--------------------------------------------------------------------------------

 
the actual time for completion of restoration shall differ from the initial
estimate, except however that if such repair is not completed, or if Landlord
acknowledges that such repair will not be completed, within one year of the
casualty, regardless of the cause, Tenant may elect to terminate the Lease by
notice thereof to Landlord.  In the event the damage shall be so extensive that
Landlord shall decide not to repair or rebuild, or if any mortgagee, having the
right to do so, shall direct that the insurance proceeds are to be applied to
reduce the mortgage debt rather than to the repair of such damage, this Lease
shall, at the option of Landlord, be terminated effective as of the date of
casualty.  To the extent and for the time that the Demised Premises are rendered
untenantable on account of fire or other casualty, the Rent shall be abated by
the proportion of the Demised Premises rendered untenantable.
 
15. EMINENT DOMAIN.  If the whole or a substantial part of the Building is taken
or condemned for a public or quasi-public use under any statute or by right of
eminent domain by any competent authority or sold in lieu of such taking or
condemnation, such that in the reasonable opinion of Landlord the Building is no
longer economically operable without substantial alteration or reconstruction,
this Lease shall automatically terminate on the date of such taking "Taking
Date" and Tenant shall have no claim against Landlord for the value of any
unexpired term of this Lease.  In such event, Tenant shall promptly be
reimbursed for any Rent previously paid by Tenant and attributable to the period
after the Taking Date.  Tenant shall have no claim against Landlord and no claim
or right to any portion of any amount that may be awarded as damages or paid as
a result of any taking, condemnation or purchase in lieu thereof; all rights of
Tenant thereto are hereby assigned by Tenant to Landlord.  If any part of the
Demised Premises is so taken or condemned and this Lease is not terminated in
accordance with the foregoing provisions of this Section, this Lease shall
automatically terminate as to the portion of the Demised Premises so taken or
condemned as of the Taking Date, and this Lease shall continue in full force as
to the remainder of the Demised Premises, with Rent abating as to the portion of
the Demised Premises so taken or condemned; provided, however, that if the
remaining portion of the Demised Premises is no longer suitable for the
Permitted Use (in Tenant's reasonable discretion), then Tenant shall have the
right to terminate this Lease by providing written notice thereof to Landlord
within thirty (30) days after the Taking Date.
 
16. INSOLVENCY.  Each of the following shall constitute a breach of this Lease
by Tenant:  (a) the appointment of a receiver or trustee to take possession of
all or a portion of the assets of Tenant or any guarantor of Tenant's
obligations hereunder (a "Guarantor"), (b) an assignment by Tenant or any
Guarantor for the benefit of creditors, (c) the institution by or against Tenant
or any Guarantor of any proceedings for bankruptcy or reorganization under any
state or federal law (unless, in the case of involuntary proceedings, the same
shall be dismissed within forty-five (45) days after institution), or (d) any
execution issued against Tenant or any Guarantor which is not stayed or
discharged within fifteen (15) days after issuance of any execution sale of the
assets of Tenant.  In the event of such a breach, Landlord shall have, without
need of further notice, the rights enumerated in Section 17 herein.
 
17. DEFAULT.
 
(a) If (1) Tenant shall fail to pay Rent or any other sum payable to Landlord
hereunder when due and such failure continues for more than ten (10) business
days, and upon written notice from Landlord Tenant fails to cure the default
within an additional (5) business
 
 

--------------------------------------------------------------------------------

 
days, or (2) any of the events specified in Section 16 occur; or (3)  Tenant
fails to occupy the Demised Premises within ninety (90) days after the
Commencement Date or vacates or abandons the Demised Premises during the term
hereof or removes or manifests an intention to remove Tenant's goods and
property therefrom other than in the ordinary and usual course of Tenant's
business; or (4)  Tenant sublets the Demised Premises or assigns this Lease in
violation of the provisions of Section 13 hereof; or (5)  Tenant fails to
maintain the insurance required pursuant to Section 19 hereof; or (6) Tenant
fails to perform or observe any of the other covenants, terms or conditions
contained in this Lease and such failure continues for more than fifteen (15)
business days after written notice thereof from Landlord (or such longer period
as is reasonably required to correct any such failure, provided Tenant promptly
commences and diligently continues to effectuate a cure, but in any event within
ninety (90) days after written notice thereof by Landlord) (each of such
occurrences in clauses (1)-(6) hereof, a “Default”); then and in any of said
cases of Default, Landlord, in addition to all other rights and remedies
available to it by law or equity or by any other provisions hereof, may at any
time thereafter:
 
(i) declare to be immediately due and payable a sum equal to the Accelerated
Rent Component (as hereinafter defined), for which Tenant shall remain liable to
Landlord as hereinafter provided; terminate this Lease upon written notice to
Tenant and, on the date specified in said notice, this Lease and the term shall
be demised and all rights of Tenant hereunder shall expire and terminate and
Tenant shall thereupon quit and surrender possession of the Demised Premises to
Landlord in the condition elsewhere herein required, provided Tenant shall
remain liable to Landlord as hereinafter provided; and/or
 
(ii) enter upon and repossess the Demised Premises, by force, summary
proceedings, ejectment or otherwise, and dispossess Tenant and remove Tenant and
all other persons and property from the Demised Premises, without being liable
to Tenant for prosecution or damages resulting from such repossession, and
Tenant shall remain liable to Landlord as hereinafter provided.
 
Notwithstanding the foregoing Subsection 17(a)(3) above, should Tenant vacate or
abandon the Demised Premises during the term hereof or remove or manifest an
intention to remove Tenant's goods and property therefrom other than in the
ordinary and usual course of Tenant's business (the "Vacation Event"), so long
as Tenant continues to pay all Rent due hereunder, such Vacation Event shall not
be considered a default hereunder.  In addition to Tenant's obligation to
continue to pay all Rent in a Vacation Event, Tenant shall be obligated to pay
any increase in insurance that the Landlord shall incur due to Tenant's Vacation
Event.
 
(b) For purposes herein, the Accelerated Rent Component shall mean the aggregate
of:
 
(i) all Rent and other charges, payments, costs and expenses due from Tenant to
Landlord and in arrears at the time of the election of Landlord to recover the
Accelerated Rent Component;
 
(ii) the Annual Base Rent reserved for the then entire unexpired balance of the
Term plus all other charges, payments, costs and expenses herein agreed to be
paid by Tenant through the end of the Term which shall be capable of precise
determination at the time of Landlord's election to recover the Accelerated Rent
Component, discounted to then present value at the Prime Rate (as defined in
Section 7(b)(2)); and
 
 

--------------------------------------------------------------------------------

 
 
(iii) Landlord's good faith estimate of all charges, payments, costs and
expenses herein agreed to be paid by Tenant through the end of the Term which
shall not be capable of precise determination as aforesaid, discounted to then
present value at the Prime Rate (and for such purposes no estimate of any
component of the Additional Rent to accrue pursuant to the provisions of Section
7 and Section 8 hereof shall be less than the amount which would be due if each
such component continued at the average monthly rate or amount in effect during
the twelve (12) months immediately preceding the default).
 
(c) In the event that Landlord shall, after Default or breach by Tenant, recover
the Accelerated Rent Component and/or retake possession of the Demised Premises,
then Landlord agrees to use reasonable efforts to relet the Demised Premises;
provided, however, in no event shall Landlord be required to (i) lease the
Demised Premises instead of other available space in the Building, (ii) accept a
below-market rental rate for the Demised Premises, (iii) accept any tenant whose
creditworthiness is unsatisfactory to Landlord, in its sole discretion, or (iv)
accept any tenant whose business is not compatible with the other tenants of the
Building, as determined by Landlord in its sole discretion.  For the purpose of
such reletting, Landlord may decorate or make reasonable repairs, changes,
alterations or additions to the Demised Premises to the extent reasonably deemed
desirable or convenient by Landlord.  All costs of reletting, including, without
limitation, the cost of such repairs, changes, alterations and additions,
brokerage commissions and legal fees shall be charged to and be payable by
Tenant as Additional Rent hereunder.  Any sums collected by Landlord from any
new tenant shall be credited against the balance of the Annual Base Rent and
Additional Rent due hereunder as aforesaid.
 
(d) Tenant shall, through the expiration of the term of this Lease (or what
would have been the expiration of the Term but for such Default) remain liable
to Landlord as follows:
 
(i) in the event of termination of this Lease resulting from Tenant's Default,
Tenant shall remain liable to Landlord for damages equal to the rent and other
charges payable under this Lease by Tenant as if this Lease were still in
effect, less the net proceeds of any reletting after deducting all costs
incident thereto (including without limitation all repossession costs, brokerage
and management commissions, operating and legal expenses and fees, alteration
costs and expenses of preparation for reletting) and to the extent such damages
shall not have been recovered by Landlord by virtue of payment by Tenant of the
Accelerated Rent Component (but without prejudice to the right of Landlord to
demand and receive the Accelerated Rent Component), such damages shall be
payable to Landlord, at Landlord's option, monthly upon presentation to Tenant
of a bill for the amount due or at such other intervals or times as Landlord
shall determine.
 
(ii) in the event and so long as this Lease shall not have been terminated after
default or breach by Tenant, the Rent and all other charges payable under this
Lease shall be reduced by the net proceeds of any reletting by Landlord (after
deducting all costs incident thereto as above set forth) and by any portion of
the Accelerated Rent Component
 
 

--------------------------------------------------------------------------------

 
paid by Tenant to Landlord (but without prejudice to the right of Landlord to
demand and receive the Accelerated Rent Component), and any amount due to
Landlord shall be payable monthly, at Landlord's option, upon presentation to
Tenant of a bill for the amount due, or at such other intervals or times as
Landlord shall determine.
 
(e) If Landlord shall, after default or breach by Tenant, recover the
Accelerated Rent Component from Tenant and it shall be determined at the
expiration of the Term of this Lease (taken without regard to early termination
for default) that a credit is due Tenant because the net proceeds of reletting,
as aforesaid, plus the amounts paid to Landlord by Tenant exceed the aggregate
of Rent and other charges accrued in favor of Landlord through the end of the
Term, Landlord shall refund such excess to Tenant (not to exceed an amount
greater than the Rent and Additional Rent paid by Tenant for any particular
period of time), without interest, promptly after such determination.
 
(f) Nothing contained in this Lease shall limit or prejudice the right of
Landlord to seek damages incident to a termination of or default under this
Lease, in any bankruptcy, reorganization or other court proceedings, the maximum
amount allowed by any statute or rule of law in effect when such damages are to
be proved.
 
(g) Landlord shall in no event be responsible or liable for any failure to relet
the Demised Premises or any part thereof, or for any failure to collect any Rent
due upon a reletting.
 
(h) Tenant shall pay upon demand all of Landlord's costs, charges and expenses,
including the fees and out-of-pocket expenses of counsel, agents and others
retained by Landlord, incurred in enforcing Tenant's obligations hereunder or
incurred by Landlord in any litigation, negotiation or transaction in which
Tenant causes Landlord, without Landlord's fault, to become involved or
concerned.
 
(i) AFTER A DEFAULT OR THE EXPIRATION OF THE TERM, FOR THE PURPOSE OF OBTAINING
POSSESSION OF THE DEMISED PREMISES, TENANT HEREBY AUTHORIZES AND EMPOWERS THE
PROTHONOTARY OR ANY ATTORNEY OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA OR ELSEWHERE, TO APPEAR FOR AND CONFESS JUDGMENT AGAINST TENANT FOR
POSSESSION OF THE DEMISED PREMISES, AND AGAINST ALL PERSONS CLAIMING UNDER OR
THROUGH TENANT, IN FAVOR OF LANDLORD, FOR RECOVERY BY LANDLORD OF POSSESSION
THEREOF, FOR WHICH THIS AGREEMENT OR A COPY HEREOF VERIFIED BY AFFIDAVIT, SHALL
BE A SUFFICIENT WARRANT; AND THEREUPON A WRIT OF POSSESSION MAY IMMEDIATELY
ISSUE FOR POSSESSION OF THE DEMISED PREMISES, WITHOUT ANY PRIOR WRIT OR
PROCEEDING WHATSOEVER AND WITHOUT ANY STAY OF EXECUTION.  IF FOR ANY REASON
AFTER SUCH ACTION HAS BEEN COMMENCED THE SAME SHALL BE TERMINATED AND THE
POSSESSION OF THE DEMISED PREMISES REMAINS IN OR IS RESTORED TO TENANT, LANDLORD
SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT TO CONFESS JUDGMENT IN ONE OR
MORE FURTHER ACTIONS IN THE MANNER AND FORM SET FORTH ABOVE TO RECOVER
POSSESSION OF
 
 

--------------------------------------------------------------------------------

 
SAID DEMISED PREMISES FOR SUCH SUBSEQUENT DEFAULT.  TENANT WAIVES ALL ERRORS IN
CONNECTION WITH ANY SUCH CONFESSION OF JUDGMENT.  NO SUCH TERMINATION OF THIS
LEASE, NOR TAKING, NOR RECOVERING POSSESSION OF THE DEMISED PREMISES SHALL
DEPRIVE LANDLORD OF ANY REMEDIES OR ACTION AGAINST TENANT FOR RENT OR FOR
DAMAGES DUE OR TO BECOME DUE FOR THE BREACH OF ANY CONDITION OR COVENANT HEREIN
CONTAINED, NOR SHALL THE BRINGING OF ANY SUCH ACTION FOR RENT, OR BREACH OF
COVENANT OR CONDITION NOR THE RESORT TO ANY OTHER REMEDY HEREIN PROVIDED FOR THE
RECOVERY OF RENT OR DAMAGES FOR SUCH BREACH BE CONSTRUED AS A WAIVER OF THE
RIGHT TO INSIST UPON THE FORFEITURE AND TO OBTAIN POSSESSION IN THE MANNER
HEREIN PROVIDED.
 
(j) Intentionally Deleted.
 
(k) Intentionally Deleted.
 
(l) If Rent or any other sum due from Tenant to Landlord shall be overdue for
more than ten (10) days, Tenant shall pay a late fee equal to 5 percent (5%) per
annum of such overdue amounts, without interest, until paid.
 
(m) All remedies available to Landlord hereunder and at law and in equity shall
be cumulative and concurrent.  No termination of this Lease nor taking or
recovering possession of the Demised Premises shall deprive Landlord of any
remedies or actions against Tenant for Rent, for charges or for damages for the
breach of any covenant, agreement or condition herein contained, nor shall the
bringing of any such action for Rent, charges or breach of covenant, agreement
or condition, nor the resort to any other remedy or right for the recovery of
Rent, charges or damages for such breach be construed as a waiver or release of
the right to insist upon the forfeiture and to obtain possession.  No reentering
or taking possession of the Demised Premises, or making of repairs, alterations
or improvements thereto, or reletting thereof, shall be construed as an election
on the part of Landlord to terminate this Lease unless written notice of such
election to terminate is given by Landlord to Tenant.
 
(n) No waiver of any provision of this Lease shall be implied by any failure of
Landlord to enforce any remedy allowed for the violation of such provision, even
if such violation is continued or repeated, and no express waiver shall affect
any provision other than the one(s) specified in such waiver and only for the
time and in the manner specifically stated.  No receipt of monies by Landlord
from Tenant after the termination of this Lease shall in any way alter the
length of the Term or of Tenant's right of possession hereunder or after the
giving of any notice shall reinstate, continue or extend the Term or affect any
notice given to Tenant prior to the receipt of such moneys, it being agreed that
after the service of notice or the commencement of a suit or after final
judgment for possession of the Demised Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.  The receipt by Landlord of a lesser amount than
the Annual Base Rent or any Additional Rent due shall not be construed to be
other than a payment for the Annual Base Rent or Additional Rent then due, and
any statement on Tenant's check or any letter accompanying Tenant's check to the
contrary shall not be deemed an accord and satisfaction, and Landlord may accept
such payment without prejudice to Landlord's right to recover the balance of the
Annual Base Rent or Additional Rent due or to pursue any other remedies provided
in this Lease or otherwise.
 
 

--------------------------------------------------------------------------------

 
 
18. RIGHT TO CURE.  Landlord may (but shall not be obligated) upon not less than
five (5) prior days notice to Tenant (except that no notice need be given in the
event of an emergency) cure any Default resulting from Tenant’s act or
omission.  Any costs incurred by Landlord in connection with curing such Default
or Defaults (including without limitation reasonable attorneys’ fees) shall be
deemed Additional Rent payable on demand.
 
19. INSURANCE.
 
(a) Tenant shall at all times during the Term, including any renewal or
extension thereof, at Tenant's sole cost and expense, maintain in full force and
effect with respect to the Demised Premises and Tenant's use thereof from
responsible insurance companies with an A.M.  Best Rating of A X and licensed in
the Commonwealth of Pennsylvania, the following insurance coverages:
 
(i) commercial general liability insurance, covering injury to person and
property in amounts at least equal to One Million Dollars ($1,000,000) per
occurrence limit for bodily injury and property damage and  Two Million Dollars
($2,000,000) annual aggregate for commercial liability with increases in such
limits as Landlord may from time to time reasonably request.  All such
commercial general liability insurance policies shall name Landlord, the
Property Manager and at Landlord's request any institutional first mortgagee of
the Property as additional insureds.  The commercial general liability policy
shall include the following endorsements:  a General Aggregate Limit per
Location per Insurance Services Office General Liability form number CG2504,
11185 edition date (exception to this endorsement requirement is permitted if
Demised Premises is the sole location occupied by the Tenant).  Alternate
edition dates are not acceptable to Landlord; CG2404 10193 edition date - Waiver
of Transfer of Rights of Recovery Against Others to Us; issued in the Landlords'
(and their Mortgagees if applicable) favor.  The limits of liability set forth
in this paragraph may be satisfied by a combination of primary and Umbrella
policies;
 
(ii) All risk of physical loss insurance with extended coverage (also referred
to as property insurance), including Boiler & Machinery Insurance which shall in
no event be less than the 100% replacement value of the machinery, equipment,
furniture, trade fixtures and other personal property of Tenant located at the
Demised Premises, with a replacement cost coverage endorsement and agreed value
endorsement and business interruption and extra expense coverage.  Should the
Boiler & Machinery Insurance be placed with a carrier other than the Property
insurer, then both the Property and Boiler & Machinery Insurance shall be
endorsed with a Joint Loss Agreement Endorsement; both Property and Boiler
insurers shall grant the right to waive subrogation in writing prior to loss.
 
(iii) Worker's compensation insurance with statutory limits covering all of
Tenant's employees working at the Demised Premises including employer's
liability limits of $1,000,000; and
 
 

--------------------------------------------------------------------------------

 
 
(iv) Automobile liability insurance with minimum limits of $1,000,000 combined
single limit, each occurrence.
 
(b) Tenant shall deliver to Landlord certificates of such insurance at or prior
to the Commencement Date, and shall deliver to Landlord certificates evidencing
renewals thereof at least ten (10) days prior to expiration.  All such policies
and certificates shall provide that such insurance coverage may not be cancelled
or the limits thereof reduced below the required minimum limit hereinbefore set
forth unless Landlord, the Property Manager and any mortgagee named as an
additional insured as aforesaid are given at least thirty (30) days prior
written notice of the same.
 
(c) Landlord shall obtain and keep in force during the Term of this Lease a
policy or policies of property insurance covering the improvements which
comprise the Demised Premises and the Building, in an amount of one hundred
percent (100%) of full replacement cost (exclusive of the cost of excavations,
foundations and footings) providing protection against any peril generally
included in the classification "all risk" (including, without limitation,
protection against loss or damage from the following perils:  fire, lightning,
windstorm, hail, explosion, riot, riot attending a strike, civil commotion,
aircraft, vehicles, smoke, vandalism, malicious mischief and sprinkler leakage)
and including earthquake coverage.  Landlord shall at all times maintain in
respect of the Common Areas and the Building commercial general liability
insurance with limits of coverage of not less than $1,000,000 combined single
limit for bodily injury or death and for property damage.
 
20. LIABILITY.
 
(a) Each of the parties hereto hereby releases the other, to the extent of the
releasing party's insurance coverage, from any and all liability for any loss or
damage covered by such insurance which may be inflicted upon the property of
such party even if such loss or damage shall be brought about by the fault or
negligence of the other party, its agents or employees; provided, however, that
this release shall be effective only with respect to loss or damage occurring
during such time as the appropriate policy of insurance shall contain a clause
to the effect that this release shall not affect the policy or the right of the
insured to recover thereunder.  If any policy does not permit such a waiver, and
if the party to benefit therefrom requests that such a waiver be obtained, the
other party agrees to obtain an endorsement to its insurance policies permitting
such waiver of subrogation if it is available; provided, at if an additional
premium is charged for such waiver, the party benefiting therefrom agrees to
timely pay the amount of such additional premium.
 
(b) Without limiting the foregoing, Landlord, its agents and employees shall not
be liable to Tenant, and Tenant hereby releases Landlord, its agents and
employees, for any loss of life, personal injury or damage to property in the
Demised Premises from any cause whatsoever unless such loss, injury or damage is
the result of the negligence or willful misconduct of Landlord, its agents or
employees.  Notwithstanding anything to the contrary set forth in this Lease,
Landlord, its agents and employees shall in no event be liable to Tenant, and
Tenant hereby releases Landlord, its agents and employees, for any loss or
damage to property, whether or not the result of the negligence or willful
misconduct of Landlord, its agents or employees, to the extent that Tenant would
be covered by insurance that Tenant is required to
 
 

--------------------------------------------------------------------------------

 
carry hereunder or is covered by insurance regardless of the insurance
requirements set forth herein.  Tenant shall and hereby does indemnify and hold
Landlord, its agents and employees harmless from and against any and all claims,
actions, damages, liability and expenses (including reasonable attorneys' fees)
in connection with any loss of life, personal injury or damage to property in or
about the Demised Premises or arising out of the use or occupancy of the Demised
Premises by Tenant, its agents, employees, invitees or contractors, or
occasioned in whole or in part by Tenant, its agents, employees, invitees or
contractors, unless such loss, injury or damage was caused by the negligence or
willful misconduct of Landlord, its agents or employees.  Tenant's covenants,
obligations and liabilities under this Section shall survive the expiration or
earlier termination of this Lease.
 
(c) Without limiting the foregoing, Tenant, its agents and employees shall not
be liable to Landlord, and Landlord hereby releases Tenant, its agents and
employees, for any loss of life, personal injury or damage to property in the
Common Areas of the Building from any cause whatsoever unless such loss, injury
or damage is the result of the negligence or willful misconduct of Tenant, its
agents or employees.  Notwithstanding anything to the contrary set forth in this
Lease, Tenant, its agents and employees shall in no event be liable to Landlord,
and Landlord hereby releases Tenant, its agents and employees, for any loss or
damage to property, whether or not the result of the negligence or willful
misconduct of Tenant, its agents or employees, to the extent that Landlord would
be covered by insurance that Landlord is required to carry hereunder or is
covered by insurance regardless of the insurance requirements set forth herein. 
Landlord shall and hereby does indemnify and hold Tenant, its agents and
employees harmless from and against any and all claims, actions, damages,
liability and expenses (including reasonable attorneys' fees) in connection with
any loss of life, personal injury or damage to property occasioned in whole or
in part by Landlord, its agents, employees, invitees or contractors, unless such
loss, injury or damage was caused by the negligence or willful misconduct of
Tenant, its agents or employees.  Landlord 's covenants, obligations and
liabilities under this Section shall survive the expiration or earlier
termination of this Lease.
 
(d) Notwithstanding anything to the contrary contained in this Lease, it is
expressly understood and agreed by Tenant that none of Landlord's covenants,
undertakings or agreements are made or intended as personal covenants,
undertakings or agreements by Landlord or its partners, shareholders or
trustees, or any of their respective partners, shareholders or trustees, and any
liability for damage or breach or nonperformance by Landlord, its agents or
employees or for the negligence of Landlord, its agents or employees, shall be
collectible only out of Landlord's interest in the Building and no personal
liability is assumed by, nor at any time may be asserted against, Landlord or
its partners, shareholders or trustees or any of its or their partners,
shareholders, trustees, officers, agents, employees, legal representatives,
successors or assigns, if any; all such liability, if any, being expressly
waived and released by Tenant.  Notwithstanding anything to the contrary
contained in this Lease, in no event shall Landlord be liable to Tenant for any
consequential damages, lost profits, loss of business or other similar damages,
regardless of whether the same arises out of the negligence of Landlord, its
agents or employees.
 
 

--------------------------------------------------------------------------------

 
 
21. ENVIRONMENTAL MATTERS.
 
(a) Tenant shall conduct, and cause to be conducted, all operations and activity
at the Demised Premises in compliance with, and shall in all other respects
applicable to the Demised Premises comply with, all applicable present and
future federal, state, municipal and other governmental statutes, ordinances,
regulations, orders, directives and other requirements, and all present and
future requirements of common law, concerning the environment (hereinafter
collectively called "Environmental Statutes") including, without limitation, (i)
those relating to the generation, use, handling, treatment, storage,
transportation, release, emission, disposal, remediation or presence of any
material, substance, liquid, effluent or product, including, without limitation,
hazardous substances, hazardous waste or hazardous materials, (ii) those
concerning conditions at, below or above the surface of the ground and (iii)
those concerning conditions in, at or outside the Building, provided that Tenant
shall not be in breach or have any liability under this Section 21 to the extent
that the failure of the Demised Premises to comply with any Environmental
Statutes is due to a condition of the Demised Premises prior to Tenant’s use and
occupancy thereof or was caused by Landlord or it agents, employees or
contractors.
 
(b) Tenant, its agents, employees, contractors and invitees shall not cause or
suffer or permit to occur in, on or under the Demised Premises any generation,
use, manufacturing, refining, transportation, emission, release, treatment,
storage, disposal, presence or handling of hazardous substances (including
without limitation asbestos and petroleum products), hazardous wastes or
hazardous materials (as such terms are now or hereafter defined under any
Environmental Statute) or any other material, substance, liquid, effluent or
product now or hereafter regulated by any Environmental Statute (all of the
foregoing herein collectively called "Hazardous Substances"), except that
construction materials (other than asbestos or polychlorinated biphenyls),
office equipment and cleaning solutions, and other maintenance materials that
are or contain Hazardous Substances may be used, generated, handled or stored on
the Demised Premises, provided such is incident to and reasonably necessary for
the operation and maintenance of the Demised Premises for the Permitted Use and
is in compliance with all Environmental Statutes and all other applicable
governmental requirements.  Should Tenant, its agents, employees, contractors or
invitees cause any release of Hazardous Substances at the Demised Premises,
Tenant shall immediately notify Landlord in writing and immediately contain,
remove and dispose of, such Hazardous Substances and any material that was
contaminated by the release and to remedy and mitigate all threats to human
health or the environment relating to such release.  When conducting any such
measures the Tenant shall comply with all Environmental Statutes. Should
Landlord, its agents, employees, contractors or invitees cause any release of
Hazardous Substances at the Property, Landlord shall immediately notify Tenant
in writing and immediately contain, remove and dispose of, such Hazardous
Substances and any material that was contaminated by the release and to remedy
and mitigate all threats to human health or the environment relating to such
release.  When conducting any such measures Landlord shall comply with all
Environmental Statutes.
 
(c) Tenant hereby agrees to indemnify and to hold harmless Landlord, its agents
and employees, of, from and against any and all expense, loss or liability
suffered by Landlord by reason of Tenant's breach of any of the provisions of
this Section, including, but not limited to, (i) any and all expenses that
Landlord, its agents and employees may incur in
 
 

--------------------------------------------------------------------------------

 
complying with any Environmental Statutes, (ii) any and all costs that Landlord,
its agents and employees may incur in studying, assessing, containing, removing,
remedying, mitigating, or otherwise responding to, the release of any Hazardous
Substance or waste at or from the Demised Premises, (iii) any and all costs for
which Landlord, its agents and employees may be liable to any governmental
agency for studying, assessing, containing, removing, remedying, mitigating, or
otherwise responding to, the release of a Hazardous Substance or waste at or
from the Demised Premises, (iv) any and all fines or penalties assessed, or
threatened to be assessed, upon Landlord, its agents and employees by reason of
a failure of Tenant to comply with any obligations, covenants or conditions set
forth in this Section, and (v) any and all legal fees and costs incurred by
Landlord, its agents and employees in connection with any of the foregoing.
 
(d) Subject to the limitations on liability set forth herein, Landlord hereby
agrees to indemnify and to hold harmless Tenant of, from and against the
following expenses, losses or liabilities suffered by Tenant by reason of the
use, disposal, emission, release, disposal, or handling of Hazardous Substances
by Landlord at the Property in violation of any Environmental Statute:  (i) any
and all expenses that Tenant is required to incur to comply with any
Environmental Statutes, (ii) any and all out-of-pocket costs that Tenant is
required to incur to studying, assess, contain, remove, remedy, mitigate, or
otherwise respond to, the release of any Hazardous Substance or waste at or from
the Demised Premises, (iii) any and all out-of-pocket costs for which Tenant is
liable to any governmental agency for studying, assessing, containing, removing,
remedying, mitigating, or otherwise responding to, the release of a Hazardous
Substance or waste at or from the Demised Premises, and (iv) any and all fines
or penalties assessed upon Tenant by reason of Landlord's use, disposal,
emission, release, disposal, presence or handling of Hazardous Substances at the
Property in violation of any Environmental Statute.
 
(e) Tenant's covenants, obligations and liabilities under this Section shall
survive the expiration or earlier termination of this Lease.
 
22. SUBORDINATION.  This Lease is and shall be subject and subordinate to all
the terms and conditions of all underlying mortgages and to all ground or
underlying leases of the Property which may now or hereafter encumber the
Building and/or the Property, and to all renewals, modifications,
consolidations, replacements and extensions thereof.  This clause shall be
self-operative and no further instrument of subordination shall be
necessary.  Notwithstanding the automatic subordination of this Lease, Tenant
shall execute, within ten (10) business days after request, any certificate that
Landlord may reasonably require acknowledging such subordination.  If Landlord
has attached to this Lease, or subsequently delivers to Tenant, a form of
subordination agreement required by a mortgagee of the Property, Tenant shall
execute and return the same to Landlord within ten (10) business days after
receipt thereof by Tenant.  In the event that there is a mortgage encumbering
the Property, then, upon the written request of Tenant, Landlord agrees to
obtain such mortgagee's standard form of nondisturbance agreement for the
benefit of Tenant.  Notwithstanding the foregoing, the party holding the
instrument to which this Lease is subordinate shall have the right to recognize
and preserve this Lease in the event of any foreclosure sale or possessory
action, and in such case this Lease shall continue in full force and effect at
the option of the party holding the superior lien (subject to the limitations in
Sections 20(c) and 31(c)), and Tenant shall attorn to such party and shall
execute, acknowledge and deliver any instrument that has for its purpose and
effect the confirmation of such attornment.
 
 

--------------------------------------------------------------------------------

 
 
23. ESTOPPEL STATEMENT.  Tenant shall from time to time, within fifteen (15)
days after request by Landlord, execute, acknowledge and deliver to Landlord a
statement certified to Landlord and, as applicable, to any prospective mortgagee
and purchaser, certifying that this Lease is unmodified and in full force and
effect (or that the same is in full force and effect as modified, listing any
instruments or modifications), the dates to which Rent and other charges have
been paid, and whether or not, to the best of Tenant's knowledge, Landlord is in
default or whether Tenant has any claims or demands against Landlord (and, if
so, the default, claim and/or demand shall be specified), and such other
information reasonably requested by Landlord and such prospective mortgagee
and/or purchaser, as the case may be.
 
24. RESERVATION OF LANDLORD'S RIGHTS.  Notwithstanding anything to the contrary
contained herein, Landlord explicitly reserves, without limitation, the
following rights, each of which Landlord may exercise without liability to
Tenant, and the exercise of any such rights shall not be deemed to constitute an
eviction or disturbance of Tenant's use or possession of the Demised Premises
and shall not give rise to any claim for setoff or abatement of Rent or any
other claim or otherwise affect any of Tenant's obligations hereunder:
 
(a) to decorate or make repairs, alterations, additions or improvements, whether
structural or otherwise, in and about the Property, including the Building and
the Common Areas, and/or to discontinue the availability of any Common Areas or
to substitute different Common Areas (provided that Landlord shall maintain such
Common Areas as are necessary to provide reasonable access and use of the
Demised Premises, and provided further that, during the continuance of any work
by Landlord, Landlord may temporarily close doors, entrance ways, corridors or
any other public areas of the Building, or temporarily suspend services or the
use of facilities, so long as Landlord endeavors to minimize any undue
disruption to Tenant's access);
 
(b) to regulate delivery of supplies and the usage of common loading docks,
receiving areas and freight elevators, if any;
 
(c) to enter the Demised Premises at reasonable times and upon reasonable notice
to inspect the Demised Premises and to make repairs, alterations or improvements
to the Demised Premises or other portions of the Building, including other
tenants' premises, provided that Landlord shall use reasonable efforts to avoid
material interference to the conduct of Tenant's business operations therein;
 
(d) to erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Demised Premises in reasonable
locations, provided that Landlord shall use reasonable efforts to avoid material
interference to the conduct of Tenant's business operations therein;
 
(e) to exclusively utilize the roofs, telephone, electrical and janitorial
closets, equipment rooms, building risers and similar areas that are used by
Landlord for the provision of Building services; and
 
(f) to show the Demised Premises to prospective mortgagees and purchasers and,
during the six (6) months prior to expiration of the Term, to prospective
tenants.
 
 

--------------------------------------------------------------------------------

 
 
25. EXPIRATION OF TERM; HOLDING-OVER.  Upon or prior to the expiration or
earlier termination of this Lease, Tenant shall remove Tenant's goods and
effects and those of any other person claiming under Tenant, and quit and
deliver the Demised Premises to Landlord peaceably and quietly in as good order
and condition as existed at the inception of the Term, reasonable use and wear
thereof, damage from fire and extended coverage type risks, and repairs which
are Landlord's obligation excepted.  Goods and effects not removed by Tenant at
the termination of this Lease, however terminated, shall be considered abandoned
and Landlord may dispose of and/or store the same as it deems expedient, the
cost thereof to be charged to Tenant.  Should Tenant continue to occupy the
Demised Premises after the expiration of the Term, including any renewal or
renewals thereof, or after a forfeiture incurred, such tenancy shall (without
limitation of any of Landlord's rights or remedies therefor) be one at
sufferance.  The minimum monthly rental for the first month of such holdover
shall be equal to one hundred twenty five percent (125%) of the greater of:  (i)
the Rent payable for the fast full month of the Term, or (ii) the fair market
gross rental for the Demised Premises as reasonably determined by
Landlord.  Thereafter, the minimum monthly rental for such holdover shall be
equal to one hundred fifty percent (150%) of the greater of: (i) the Rent
payable for the last full month of the Term, or (ii) the fair market gross
rental for the Demised Premises as reasonably determined by Landlord.  No
holdover by Tenant or payment by Tenant after the expiration or earlier
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of the Demised Premises by summary proceedings
or otherwise.
 
26. SECURITY INTEREST.  [Intentionally deleted].
 
27. FINANCIAL STATEMENTS.  Upon the request of any mortgagee, prospective
mortgagee or prospective purchaser of the Property, but in no event more often
than two (2) times per calendar year, Tenant shall provide to Landlord complete
copies of Tenant's latest annual financial statements and such other information
as may be reasonably requested by such mortgagee and/or purchaser.
 
28. RENT, USE AND OCCUPANCY TAX.  If, during the Term, including any renewal or
extension thereof, any tax is imposed upon the privilege of renting or occupying
the Demised Premises, Tenant's use of the Demised Premises, or upon the amount
of rentals collected therefor, Tenant will pay each month, as Additional Rent, a
sum equal to such tax or charge that is imposed for such month, but nothing
herein shall be taken to require Tenant to pay any income, estate, excise,
inheritance or franchise tax imposed upon Landlord.
 
29. QUIET ENJOYMENT.  Tenant, upon paying the Rent, and observing and keeping
all covenants, agreements and conditions of this Lease on its part to be kept,
shall quietly have and enjoy the Demised Premises during the Term of this Lease
without hindrance or molestation by anyone claiming by or through Landlord,
subject, however, to the exceptions, reservations and conditions of this Lease
and of record.  Landlord represents that it has the full right and authority to
enter into this Lease.  Any notice may be delivered on behalf of any party by
its counsel.
 
30. NOTICES.  All notices required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, by Federal Express or
other overnight express delivery service or by hand delivery against written
receipt or signed proof of delivery, to the respective
 
 

--------------------------------------------------------------------------------

 
Notice Addresses set forth in Section 1 (Fundamental Lease Provisions), and to
such other person and address as each party may from time to time designate in
writing to the other.  Notices shall be deemed to have been received on the date
delivered when sent by hand delivery, the next day when sent by Federal Express
or other overnight express delivery service, and within two (2) business days
when sent by registered or certified mail.
 
31. SIGNAGE:  Landlord shall provide Tenant with building standard signage in
the main lobby directory and suite entrance.
 
32. PARKING:  Landlord shall provide Tenant with parking at no additional cost
to Tenant throughout the term of this lease, up to four (4) parking spaces.
 
33.           
 
34. MISCELLANEOUS.
 
(a) To the best of Landlord’s knowledge, as of the Commencement Date of this
Lease, the Demised Premises and the Building are in compliance with any and all
federal, state and local statutes, regulations, ordinances and other
requirements of any such authorities including the Environmental Statutes as
herein defined, and during the Term of this Lease Landlord shall continue to
keep the Building in compliance with any and all federal, state and local
statutes, regulations, ordinances and other requirements of any such authorities
including the Environmental Statutes.
 
(b) Tenant represents and warrants to Landlord that Tenant has dealt with no
broker, agent or other intermediary in connection with this Lease other than
Binswanger as set forth herein (Fundamental Lease Provisions), and that insofar
as Tenant knows, no other broker, agent or other intermediary negotiated this
Lease or introduced Tenant to Landlord or brought the Building to Tenant's
attention for the lease of space therein.  Tenant agrees to indemnify, defend
and hold Landlord and its partners, employees, agents, their officers and
partners, harmless from and against any claims made by any broker, agent or
other intermediary other than Landlord's Broker or, if applicable, Tenant's
Broker, with respect to a claim for broker's commission or fee or similar
compensation brought by any person in connection with this Lease, provided that
Landlord has not in fact retained such broker, agent or other
intermediary.  Landlord agrees to pay all commissions payable to Landlord's
Broker pursuant to a separate, written agreement between Landlord and Brokers.
 
(c) The term "Tenant" as used in this Lease shall be construed to mean tenants
in all cases where there is more than one tenant, and the necessary grammatical
changes required to make the provisions hereof apply to corporations, limited
liability companies, partnerships or individuals, men or women, shall in all
cases be assumed as though in each case fully expressed.  This Lease shall not
inure to the benefit of any assignee, transferee or successor of Tenant except
in accordance with the provisions of Section 13 of this Lease.  Subject to the
foregoing limitation, each provision hereof shall extend to and shall, as the
case may require, bind and inure to the benefit of Tenant, its successors and
assigns.
 
 

--------------------------------------------------------------------------------

 
 
(d) The term "Landlord" as used in this Lease means the fee owner of the
Building or, if different, the party holding and exercising the right, as
against all others (except space tenants of the Building) to possession of the
entire Building.  In the event of the voluntary or involuntary transfer of such
ownership or right to a successor-in-interest of Landlord, Landlord shall be
freed and relieved of all liability and obligation hereunder which shall
thereafter accrue (and, as to any unapplied portion of Tenant's security
deposit, Landlord shall be relieved of all liability therefor upon transfer of
such portion to its successor in interest) and Tenant shall look solely to such
successor in interest for the performance of the covenants and obligations of
the Landlord hereunder (either in terms of ownership or possessory rights).  The
successor in interest (including without limitation any holder of a mortgage who
shall succeed to Landlord's possessory or ownership interest) shall not (i) be
liable for any previous act or omission of a prior landlord; (ii) be subject to
any rental offsets or defenses against a prior landlord; (iii) be bound by any
payment by Tenant of Rent in advance in excess of one (1) month's Rent; or (iv)
be liable for any security not actually received by it.  Subject to the
foregoing, and to the provisions of Section 20(c), the provisions hereof shall
be binding upon and inure to the benefit of the successors and assigns of
Landlord.
 
(e) If either Landlord or Tenant institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, the
prevailing party shall be entitled to all reasonable costs and expenses incurred
by the prevailing party in connection with such litigation, including, without
limitation, reasonable attorneys' fees.
 
(f) Time is of the essence of this Lease and all of its provisions.
 
(g) If Landlord or Tenant is delayed or prevented from performing any of their
respective obligations under this Lease due to strikes, acts of God, shortages
of labor or materials, war, civil disturbances or other causes beyond the
reasonable control of the performing party ("Force Majeure"), the period of such
delay or prevention shall be deemed added to the time herein provided for the
performance of any such obligation by the performing party.  Notwithstanding the
foregoing, events of Force Majeure shall not extend any period of time for the
payment of Rent or other sums payable by either party or any period of time for
the written exercise of an option or right by either party.
 
(h) Tenant shall not record this Lease or a short form memorandum of this Lease
without the prior written consent of Landlord, and any such attempted
recordation shall be void and of no force or effect and shall constitute a
default hereunder.
 
(i) Any rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not apply to the interpretation of
this Lease or any amendments or exhibits hereto.
 
(j) This Lease, the exhibits, and any riders attached hereto and forming a part
hereof set forth all of the promises, agreements, conditions, warranties,
representations, understandings and promises between Landlord and Tenant
relative to the Property, the Building, the Demised Premises and this leasehold
and Tenant expressly acknowledges that Landlord and Landlord's agents have made
no representation, agreements, conditions, warranties, representations,
understandings or promises, either oral or written, other than as herein set
forth, with respect to the Property, the Building, the Demised Premises, this
leasehold or otherwise.  No alteration, amendment, modification, waiver,
understanding or addition to this Lease shall be binding upon Landlord unless
reduced to writing and signed by Landlord or by a duly authorized agent of
Landlord empowered by a written authority signed by Landlord.  Tenant agrees to
execute any amendment to this Lease required by a mortgagee of the Building,
which amendment does not materially adversely affect Tenant's rights or
obligation hereunder.
 
 

--------------------------------------------------------------------------------

 
 
(k) The captions of the paragraphs in this Lease are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof.
 
(l) If any provision contained in this Lease shall, to any extent, be invalid or
unenforceable, the remainder of this Lease (and the application of such
provision to the persons or circumstances, if any, other than those as to which
it is invalid or unenforceable) shall not be affected thereby, and each and
every provision of this Lease shall be valid and enforceable to the fullest
extent permitted by law.
 
(m) This Lease shall be governed by and construed in accordance with the laws of
the State in which the Property is located, without giving effect to the
principles of conflict of laws.
 
(n) This Lease may be executed in two or more counterparts, each of which shall
be deemed to be an original hereof, but all of which, taken together, shall
constitute one and the same instrument.
 
(o) If any provision in this Lease shall require the Landlord's or Tenant's
approval, such approval shall not unreasonably withheld or delayed.
 
35. DELIVERY FOR EXAMINATION.  DELIVERY OF THE LEASE TO TENANT SHALL NOT BIND
LANDLORD IN ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD SHALL ARISE
UNTIL THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT.
 
 
[signatures on next page]
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Lease or caused this
Lease to be executed by their duly authorized representatives the day and year
first above written.
 
 
LANDLORD:


IMD ELEVEN HUNDRED EAST HECTOR STREET LP,
a Delaware limited partnership


By: Spring Mill Conshohocken LLC,
       a Delaware limited liability company, its General Partner
Witness:
 
_____________________________                                            By:
/s/Kalman Dolgin                               
       Kalmon Dolgin, Authorized Signatory




SPRING MILL CONSHOHOCKEN LP, a Delaware limited partnership


By: Spring Mill Conshohocken LLC,
       a Delaware limited liability company, its General Partner
Witness:
 
_____________________________                                            By: /s/Kalman
Dolgin                               
       Kalman Dolgin, Authorized Signatory




TENANT: BRIDGELINE DIGITAL, INC.






Witness:
 
/s/Kelly
Quinlan                                                                                   By:
/s/Thomas L. Massie                        
                                                     
       Thomas L. Massie,  CEO
 
 

 
 
 

--------------------------------------------------------------------------------

 